This case involved the application of U.S. Stone, a candidate on the Republican ticket for nominee as United States Senator, to enjoin the placing on the ballot the name of Wirt Franklin. The question involved has become moot, and under the opinions of this court decided and announced in the following cases, the appeal is dismissed: Revard v. Givens, 139 Okla. 60,281 P. 233; Watters v. District Court, 162 Okla. 251, 19 P.2d 1075; Glass v. Banfield Bros. Packing Co., 168 Okla. 217,32 P.2d 713; Campbell v. Reynolds, 167 Okla. 365, 29 P.2d 941; Douglas v. Baker, 167 Okla. 348, 29 P.2d 619.